ORDER
The Court having considered the Consent to Suspension Pursuant to Rule BV16 filed by Robert Eugene Smith, it is this 30th day of August, 1995,
ORDERED, by the Court of Appeals of Maryland, that Robert Eugene Smith be, and he is hereby, suspended by consent from the practice of law in Maryland, effective immediately, pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Robert Eugene Smith from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.